Citation Nr: 1112936	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-23 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active service from February 1969 to February1971.  He served in Vietnam from July1969 to July 1971 and was awarded numerous decorations for having engaged in combat with the enemy.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania which denied service-connection for bilateral hearing loss and bilateral tinnitus but granted service-connection for PTSD which was assigned an initial 30 percent disability rating effective January27, 2006 (date of receipt of the original claim for service-connection for those disabilities).   PTSD remains the Veteran's only service-connected disorder. 

In October 2006 correspondence was received from the Veteran's service representative indicating that claims for asbestosis and "Agent Orange" were being withdrawn because the Veteran did not have any disability associated with exposure to those agents.  However, it is not clear from the record that any such claim had actually been filed.  Nevertheless, more recently, correspondence has been received from the Veteran's wife indicating that he now has non-Hodgkin's lymphoma.  This is a disease presumptively associated with military exposure to herbicides in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) (2010).  This matter has not been addressed, must less adjudicated, by the RO and, thus, the Board has no jurisdiction over it.

From correspondence in this case it appears that it is being alleged that the Veteran is unable to engage in gainful employment due to his service-connected PTSD.  Thus, a claim for a total disability rating based on individual unemployability (TDIU) on an extraschedular basis is reasonably raised.  This matter has not been addressed, must less adjudicated, by the RO and, thus, the Board has no jurisdiction over it.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir. 2001) (citing Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998)); Norris v. West, 12 Vet. App. 413, 421 (1999); Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir. 2009); and Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The claims of entitlement to service-connection for non-Hodgkin's lymphoma and extraschedular entitlement to a TDIU rating have been raised by the record, but not adjudicated by the RO, are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that a Statement of the Case (SOC) was issued in June 2009.  Since then, voluminous evidence has been received in support of the Veteran's claims without readjudication of the claims in a Supplemental SOC (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (an SSOC is a readjudication of a claim).  The Board finds this evidence pertinent to the Veteran's claims.  Since the Veteran has not waived RO consideration of the evidence due process requires that the claims be remanded.  38 C.F.R. § 20.1304 (2010).   

The record reflects that the last VA psychiatric evaluation was conducted in April 2009, almost two years ago.  Since this case must be remanded in light of due process considerations, the Board feels that another VA psychiatric examination is necessary to ascertain the current severity of the Veteran's service-connected PTSD.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

As to the claims for service-connection for bilateral hearing loss and bilateral tinnitus, the service treatment records (STRs) are negative for signs, symptoms, complaints, history or treatment of hearing loss or tinnitus.  Audiological evaluations at pre-induction in May 1968 and at service separation examination in January1971 reflect that the Veteran's threshold levels (at all pertinent frequencies) were 10 decibels or less (and there is no evidence that his discrimination ability was tested during service).  

On VA outpatient audiology evaluation in December 2006 the Veteran's threshold levels, in decibels, at the following frequencies were as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Discrimination Ability
Right Ear
26
35
60
60
65
84 percent
Left Ear
30
40
60
60
65
72 percent

At that time, consideration was given to his use of hearing aids for hearing loss and the matter of his tinnitus was also considered. 

Under 38 C.F.R. § 3.385 (2010) "[f]or the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." 

Because the Veteran served in combat in Vietnam his inservice exposure to acoustic trauma is conceded (and corroborated by statements from the Veteran and multiple service comrades).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  He now has bilateral hearing loss and there is evidence indicating the presence of tinnitus.  The RO has denied service-connection because the earliest contemporary evidence of either bilateral hearing loss or bilateral tinnitus is many years after active service and, also, because it was found that he had been exposed to acoustic trauma in the construction industry for a number of years after active service.  

Given these circumstances, the Board is of the opinion that the Veteran should be afforded a comprehensive VA audiology evaluation for the purpose of addressing whether the Veteran's bilateral hearing loss and bilateral tinnitus are as likely as not a result of inservice exposure to acoustic trauma.  Generally see McLendon v. Nicholson, 20 Vet. App. 79, 81 - 83 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine if his hearing loss or tinnitus, or both, are at least as likely as not related to his inservice history of exposure to acoustic trauma (loud noises).  

All necessary tests should be conducted.  The examiner must have access to and review the claims folder for the Veteran's pertinent medical history.  

The examiner is asked to provide results in a numeric format for each of the following frequencies: 500, 1000, 2000, 3000, and 4000 Hertz. The examiner is also asked to specifically indicate whether the threshold level, in decibels, is (1) 40 decibels or greater at any of these frequencies; (2) the thresholds of any three of the cited frequencies are 26 decibels or greater; and (3) the speech recognition scores for each ear using the Maryland CNC Test are less than 94 percent.  

The examiner is requested to offer an opinion as to:

(a). Does the Veteran currently have bilateral hearing loss or tinnitus, or both?  If so, state the diagnosis or diagnoses. 

(b). If the examiner finds that the Veteran has bilateral hearing loss or tinnitus, or both, is it as least as likely as not (i.e., 50 percent or more probability) that such disorder(s) had its onset during active service, or was (or were) caused by any incident that occurred during such active service, to include in-service exposure to acoustic trauma (loud noises).   

The claims folders must be made available to the examiner for review.

In formulating an opinion, the examiner is asked to comment of the clinical significance of when any hearing loss or tinnitus was first documented and any progression of hearing loss or tinnitus, if any; as well as any possible postservice cause or etiology for any current bilateral hearing loss or bilateral tinnitus, or both, including any postservice history of exposure to acoustic trauma (loud noise) and in particular any such postservice occupational exposure.  

The examiner is asked to consider that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.  

If a requested opinion cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor.   

The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may result in the denial of the original claim for service connection.

2.  Schedule the Veteran for a VA psychiatric examination, to determine the nature and extent of the service-connected PTSD.  If needed, the Veteran's claims file should be made available to the examiner in connection with the study of this case.  The examination should include a detailed review of the Veteran's pertinent history, a thorough mental status evaluation, and all appropriate testing needed to ascertain the severity of the Veteran's service-connected PTSD.  The results of all clinical studies and psychological testing, if deemed necessary, are to be reported in detail. 

The examiner is asked to identify all of the symptoms that result from the Veteran's service-connected PTSD and describe the level of occupational and social impairment due to such symptomatology.  The examiner is asked to provide a multi-axial assessment, including the assignment of a Global Assessment Functioning (GAF) score, an preferably an explanation of what the score means in terms of social and occupational impairment and, if possible, the percentage of that score which represents the occupational and social impairment due solely to the symptomatology associated with the Veteran's service-connected PTSD.  

The psychiatric examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks): impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

If more than one psychiatric disorder is diagnosed, the examiner is asked to comment on the relationship between the Veteran's service-connected PTSD and any other diagnosed psychiatric disorder.  In making this assessment, the examiner is asked to determine whether the symptomatology for any one (or all) of the diagnosed psychiatric disorders is separate and distinct from, or is duplicative of or overlapping with, the symptomatology associated with the Veteran's service-connected PTSD. 

The examiner should specifically comment upon the impact of the service-connected psychiatric disorder on employability.  

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record.  

The examiner should offer an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD renders him unable to secure or retain substantially gainful employment.  

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.

3.  Then readjudicate the claims in light of the additional evidence obtained.  If the benefits sought are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the case to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

